*489On Application for Rebearing.
PER CURIAM.
The brief of plaintiff! on application for rehearing finds fault with the opinion principally on the assumption that the court held mandamus wras not a proper proceeding to test the constitutionality of a statute. The opinion does not go to that extent. The authorities upon the question are conflicting. We so stated in the opinion.
Assailing a solemn act of the Legislature on the grounds that it is unconstitutional always presents a serious question. When a mere ministerial officer is requested to perform an act which involves the necessity of his assuming that a statute prescribing his duties is unconstitutional, it becomes doubly serious, and in such case the duty may not be clear or reasonably free from doubt. If it is not clear or reasonably free from doubt, he should not be compelled to perform the act by a mandamus proceeding. That is the point we endeavored to make. As to this particular feature, the last paragraph of the opinion aptly expresses the mind of the court.
Criticism is made of one of the Utah cases cited and quoted from in the opinion. It is contended that the case has been overruled by later cases to which we did not refer. The ease subjected to plaintiff’s criticism was not relied on as in any sense controlling, and the matter is not of sufficient importance to justify extended comment. Assuming that there may be something in plaintiff’s contention, and that the citation of the case might afford an excuse for disputation in the future, the citation will be stricken.
With this modification the application for rehearing is denied.